No. 04-01-00118-CR

Clifton ELLIS,

Appellant
v.
STATE of Texas,
Appellee
From the 186th Judicial District Court, Bexar County, Texas
Trial Court No. 1990-CR-1311
Honorable Samuel Katz, Judge Presiding
Memorandum Opinion

Opinion by:	Paul W. Green, Justice
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice (1)
		Paul W. Green, Justice
Delivered and Filed:	January 9, 2002
AFFIRMED 
	Because the issues in this appeal involve the application of well-settled principles of
law, we affirm the conviction in this memorandum opinion under Tex. R. App. P. 47.1 for
the following reasons:  
	1.  Considering the conflicting testimony presented at the revocation hearing, the trial
court did not abuse its discretion in finding Ellis had assaulted his wife in violation of his
probation terms.  Jackson v. State, 915 S.W.2d 104, 106 (Tex.App. - San Antonio 1996, no
pet.).  We overrule Ellis's first issue.
 	2.  Because Ellis failed to object at trial regarding the reliability of the drug testing
equipment and results, he waived his second issue.  Tex. R. App. P. 33.1(a); Nations v. State,
944 S.W.2d 795, 799 (Tex.App. -Austin 1997, pet. ref'd).
	3.  Holding the trial court did not abuse its discretion by considering evidence outside
the record or in "assessing a punishment which is excessive in light of the specific facts," we
overrule Ellis's third issue . 
	The judgment is affirmed.
							PAUL W. GREEN,
							JUSTICE
DO NOT PUBLISH
1. J. Rickhoff not participating.